

National Western Life Insurance Company
2018
EXECUTIVE OFFICER BONUS PROGRAM - ADDENDUM



EXHIBIT 10(j)
I.
Goals/Performance Payout:



1.
The Program incorporates three measurable performance factors: (1) Company
sales, which are defined as net placed annualized target premium for Life
business and as total placed premium for Annuity business, (2) Company expense
management, and (3) overall profitability.



2.
The maximum bonus percentage under the Program is 150% for the CEO and 75% for
the President. The targeted weighting of the total bonus percentage (applied to
Base Salary (as defined below)) for the three measurable performance factors is
30% for sales performance, 30% for expense management performance, and 40% for
profitability. Actual results will be compared to the performance target grids
and can either increase or decrease each of the individual performance factor
bonus percentages as explained in the following sections. For purposes of the
Program, the Base Salary of each Executive Officer is the officer’s annual base
salary for 2018 as certified by the Committee.



II.
Participants’ maximum payout potential in the 2018 Executive Officer Bonus
Program:



Ross R. Moody, CEO     2018 Base Salary    $ 1,006,355        150%
Kitty K. Nelson, President    2018 Base Salary    $ 449,160        75%    
III.
Company Sales Component:



1.
The sales component of the Program is further subdivided between Life production
and Annuity production. For 2018, the bonus sales goals for each line of
business of the Company are:



a.
International Life -- $14,000,000 net placed annualized target premium

b.
Domestic Life -- $25,000,000 net placed annualized target premium

c.
Annuities -- $700,000,000 total placed premium



2.
The Company’s New Business Market Summary Report (NWAR60) and the equivalent
LifeCycle 2.0 sales report will be the source of sales results for purposes of
this Program. The bonus percentage corresponding with each sales production
level achieved in 2018 will be applied to 100% of the Participant’s Base Salary
in accordance with the following grid:



International Life Placed Target
Bonus %
$11,000,000
5.00%
$12,500,000
7.50%
$14,000,000
10.00%
$15,500,000
12.50%
$17,000,000
15.00%









Page 1 of 5
December 13, 2017

--------------------------------------------------------------------------------



National Western Life Insurance Company
2018
EXECUTIVE OFFICER BONUS PROGRAM - ADDENDUM





Domestic Life Placed Target
Bonus %
$19,000,000
5.00%
$22,000,000
7.50%
$25,000,000
10.00%
$27,000,000
12.50%
$29,000,000
15.00%



Annuities Placed Total Premium
Bonus %
$500,000,000
5.00%
$600,000,000
7.50%
$700,000,000
10.00%
$775,000,000
12.50%
$850,000,000
15.00%



3.
If net placed annualized target premium or total placed premium, as applicable,
for a segment is below the lowest target amount for that segment, no bonus
percentage will be earned for that segment. The bonus percentage shown for each
specified amount of net placed annualized target premium or total placed
premium, as applicable, applies if actual performance is equal to or greater
than the amount shown and, except for the last level, is less than the amount
shown for the next level.



IV.
Company Expense Management Component:



1.
The expense component of the Program is based upon a ratio of actual cost center
expenses to budgeted cost center expenses. For purposes of this measurement,
expenses pertaining to International Marketing and Domestic Marketing cost
centers are excluded.



2.
Actual cost center expenses will be compared to budgeted expenses for purposes
of determining a ratio. The “par” ratio of actual expenses to targeted expenses
is 100% for this bonus component. The bonus percentage corresponding with the
actual expense to targeted expense ratio achieved will be applied to 100% of
each Participant’s Base Salary in accordance with the following grid:



Ratio of Actual Expense to Targeted Expense
Bonus %
109.0% and above
0.00%
106.5% to 109.0%
7.50%
104.0% to 106.5%
15.00%
101.5% to 104.0%
22.50%
99.0% to 101.5%
30.00%
96.5% to 99.0%
37.50%
Less than 96.5%
45.00%



Page 2 of 5
December 13, 2017

--------------------------------------------------------------------------------



National Western Life Insurance Company
2018
EXECUTIVE OFFICER BONUS PROGRAM - ADDENDUM





3.
The bonus percentage shown for each specified range level applies if the ratio
of actual cost center expenses to budgeted expenses achieved is greater than the
lower limit shown in the level and, except for the last level, is equal to or
less than the upper limit shown for the same level.



4.
For purposes of the expense component, special consideration may be given at the
discretion of the Compensation Committee for items of an unusual and/or
non-recurring nature (e.g., lawsuit settlements, excess pension contributions)
that are beyond the control of Company management.



V.
Company Profitability Component:



1.
The profitability component of the Program is based upon the consolidated GAAP
return on assets (ROA) percentage as derived from the segment results reported
in National Western Life Group Inc.’s (NWLGI) Form 10-K. The ROA percentage is
calculated as the sum of GAAP segment net operating earnings divided by the sum
of the beginning of the year GAAP segment assets. Segment GAAP net operating
earnings are after federal income taxes but exclude realized gains and losses on
investments. As the GAAP results, including segment information, reported in the
Form 10-K are audited by the Company’s independent auditors, the ROA calculation
will be finalized at the time NWLGI’s Form 10-K for the year is filed with the
SEC.



2.
The bonus percentage corresponding with the actual ROA percentage for 2018 will
be applied to 100% of each Participant’s Base Salary in accordance with the
following grid:



ROA %
Bonus %
0.60% to 0.70%
20.00%
0.70% to 0.80%
30.00%
0.80% to 0.90%
40.00%
0.90% to 1.00%
50.00%
1.00% and above
60.00%



3.
If the actual ROA percentage achieved in 2018 is less than the lowest percentage
shown (0.60%), no bonus percentage will be earned. The bonus percentage shown
for each specified ROA percentage range level applies if the actual ROA
percentage achieved is greater than the lower limit shown in the level and,
except for the last level, is equal to or less than the upper limit shown for
the same level.



VI.
Administration:



1.
Determination of Bonuses.  After audited GAAP financial statements become
available for the 2018 performance period, the Committee shall determine the
extent to which the three measurable performance factors have been achieved and
the bonus percentage for the Participants for 2018. The Committee shall certify
such determination in writing. The Company’s independent auditors will also
review the calculation of the bonus percentage for compliance with the details
of this Program as part of the Company’s audited financial statements.
Notwithstanding any contrary provision of the Program, the Committee, in its
sole discretion, may eliminate or reduce the bonus payable to any Participant
below that which otherwise would be payable under the Program formula.





Page 3 of 5
December 13, 2017

--------------------------------------------------------------------------------



National Western Life Insurance Company
2018
EXECUTIVE OFFICER BONUS PROGRAM - ADDENDUM



2.
Timing and Form of Payment.  After the bonus amount is certified by the
Committee, the bonuses shall be paid in cash in a single lump sum. Such payment
shall occur on or after January 1, 2019 and on or before March 15, 2019. Bonus
payments are intended to qualify as short-term deferrals under section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and shall be paid not
later than the latest specified payment date (March 15, 2019). The Company shall
have the authority to delay the payment of any bonus under the Program to the
extent it deems necessary or appropriate to comply with Code
section 409A(a)(2)(B)(i).



3.
Effect of Termination.



a.
If a Participant terminates employment with the Company for any reason after the
end of the 2018 performance period but prior to the date the bonus for such
period is paid, the Participant shall be entitled to payment of the bonus
determined by the Committee, subject to reduction or elimination under the last
sentence of the “Determination of Bonuses” paragraph above based on the
circumstances surrounding such termination of employment.



b.
If a Participant terminates employment with the Company prior to the end of the
applicable 2018 Performance Period for any reason other than termination for
cause by the Company (as determined by the Committee in its sole discretion),
the Committee shall reduce the Participant’s bonus proportionately based on the
date of termination (and subject to further reduction or elimination under the
last sentence of the “Determination of Bonuses” paragraph above based on the
circumstances surrounding such termination of employment).



c.
If a Participant is terminated for cause by the Company prior to the payment of
any bonus, no bonus shall be payable hereunder.



d.
If a Participant dies prior to the payment of a bonus payable hereunder, the
bonus shall be paid to the Participant’s beneficiary of record.



4.
Source of Payments.  Bonuses that may become payable under the Program shall be
paid solely from the general assets of the Company. The rights of each
Participant (and any person claiming entitlement by or through a Participant)
hereunder shall be solely those of an unsecured general creditor of the Company.
The Program shall be unfunded. The Company may maintain bookkeeping accounts
with respect to Participants who are entitled to bonuses under the Program, but
such accounts shall be used merely for bookkeeping convenience. The Company
shall not be required to segregate any assets that may at any time be
represented by interests in bonuses nor shall the Program be construed as
providing for any such segregation.



5.
Committee Administration.  The Program shall be administered by the Committee.
The Committee shall have complete discretion and authority to administer the
Program and to interpret the provisions of the Program. Any determination,
decision, or action of the Committee in connection with the construction,
interpretation, administration, or application of the Program shall be final,
conclusive, and binding upon all persons, and shall be given the maximum
deference permitted by law. The Committee may amend or terminate the Program at
any time without the consent of any Participant by adoption of a written
instrument.



6.
Miscellaneous.  



a.
The Company shall withhold all applicable taxes and other amounts required by
law to be withheld from any bonus payment, including any non-U.S., federal,
state, and local taxes.





Page 4 of 5
December 13, 2017

--------------------------------------------------------------------------------



National Western Life Insurance Company
2018
EXECUTIVE OFFICER BONUS PROGRAM - ADDENDUM



b.
A Participant’s rights under this Program will not be assignable, transferable,
pledged, or in any manner alienated, whether by operation of law or otherwise,
except as a result of death or incapacity where such rights are passed pursuant
to a will or by operation of law. Any assignment, transfer, pledge, or other
disposition in violation of this provision will be null and void.



c.
Nothing in the Program shall interfere with or limit in any way the right of the
Company to terminate any Participant’s employment at any time, nor confer upon
any Participant any right to continue in the employment of the Company.



d.
Bonuses payable hereunder shall constitute special discretionary incentive
payments to the Participants and will not be required to be taken into account
in computing the amount of salary or compensation of the Participants for the
purpose of determining any contributions to or any benefits under any pension,
retirement, profit-sharing, bonus, life insurance, severance or other benefit
plan of the Company or under any agreement with a Participant, unless the
Company specifically provides otherwise.



e.
The Program and all determinations made and actions taken pursuant hereto, to
the extent not otherwise governed by the Code, shall be governed by the laws of
the State of Texas, without giving effect to conflict or choice of laws
provisions thereof.



f.
This Program shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Participants, and their heirs, assigns, and
personal representatives.



g.
The captions used in this Program are for convenience only and shall not be
construed in interpreting the Program.



h.
Whenever the context so requires, the masculine shall include the feminine and
neuter, and the singular shall also include the plural, and conversely.



i.
This Program constitutes the final and complete expression of agreement with
respect to the subject matter hereof and may not be amended except by a written
instrument adopted by the Committee.



This Addendum was adopted by the Compensation and Stock Option Committee of the
Board of Directors of NWLGI (the “Committee”) on December 13, 2017.






Page 5 of 5
December 13, 2017